DETAILED ACTION
The IDS filed on 6/14/2022 does not change the patentability of the claims. This is office action replace the notice of allowance mailed on 6/08/2022.

Response to Amendment
The Amendment filed 5/26/2022 has been entered. Claims 90-101, 103-114 and 116-117 remain pending in the application. Claims 1-89, 102, 115 and 118-122 were cancelled.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2022 and 5/26/2022 were filed after the filing date of the application on 3/26/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 90-101, 103-114 and 116-117 are allowed.
Allowable subject matter of dependent claims 120, 121 and 122 have been incorporated into their respected independent claims 90, 100 and 111, therefore claims 90, 100 and 111 are also considered allowable for the same reason as indicated in the non-final office action mailed on 11/24/2021. Claims 91-99, 101, 103-110, 111-114 and 116-117 are allowable by virtue of its dependency on claims 90, 100 and 111.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/21/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724